Title: II. Instructions from Robert Dinwiddie, 14 August 1755
From: Dinwiddie, Robert
To: Washington, George



Williamsburg August 14th 1755

Instructions for Colonel George Washington Commander in Chief of the Virginia Regiment.
Whereas the French have unjustly invaded His Majesty’s Lands on the Ohio, and have sent flying Parties of French and Indians, to robb, and murder our back Settlers to the Westward, which the Legislature of this Dominion having seriously taken into their Consideration, and voted Money for the Protection of our Frontiers, and for conducting the necessary Expedition to drive the French from the Ohio. In Consequence thereof, I have granted Commissions for raising Sixteen Companies of Men to be formed into a Regiment—The Command of which Regiment, together with the Forces that now are, or

may be employd in the Country Service, being given to You; You are as soon as possible to use Your utmost Endeavours to compleat the said Regiment by sending the Officers to recruit in the different Counties of this Dominion, as You shall see most Convenient, leaving six Officers to do Duty with the Men who remain at Fort Cumberland.
As it will facilitate the Recruiting Service to have the Regiment seperated You are to divide them in three Places vizt at Winchester, Alexandria, and Fredericksburg, at each of which Places a Field Officer is to reside to receive such Recruits as are fit for the Service which shall be sent by the Officers in his Division. As Winchester is the nighest Place of rendezvous to the Country which is exposed to the Enemy, You are hereby required to make that Your head Quarters.
The Clothing of the Regiment is to be provided by the Country, & to be sent to You, in order to be delivered to the Effective Men of each Company.
The Men to be regularly paid their full Subsistance without any Deductions excepting two Pence ⅌ Month from each Non-Commissioned Officer and Private Man, for the Surgeon to purchase Medicines; this Money to be stopd by the Pay Master and to be paid to the Surgeon Quarterly: As also Six Pence ⅌ Month from the Drummers, to be paid to the Drum Major, to repair the Drums and teach the Drummers. You are hereby required to preserve good Order and Discipline among the Officers and Private Men of the Regiment under Your Command, and to conform Yourself in every Respect to the Rules and Articles of War.
You are to transmit to me Weekly Returns of the Regiment and a Return the first Day of every Month, with the Variations that may have happened the preceding Month. When any of the Non-Commissioned Officers, or Private Men should happen to die, they are to be continued on the Returns and Rolls as Effective Men for Twenty eight Day’s to pay for his Coffin, that the Commander of the Company ⟨may be⟩ no Losser by his Death.
It is strictly recommended to You that You take particular Care that no Officer, Commanding a Company shall supply their Men with Necessaries, deducting the Price out of the Men’s Pay, they are only to take Care to s⟨ee⟩ the Men lay out

their Money in purchasing what they may stand in need of, And in order that the Men may not suffer for want of those Necessaries; You are hereby impowered to contract with any Person or Persons, to supply the Camp with such necessary Cloathing &ca as is requisite.
You are also impowered to purchase suitable Goods for the Indians, and to offer them Presents in such Manner and at such Times as You shall think adviseable, either for attaining their Interest or promoting the Service.
You will be entrusted with a Military Chest which you are to use as You see the Nature and Good of the Service requires.
As it will be necessary in order to facilitate any Measures that may be taken next Spring, to lay in Stores of Provisions &ca &ca at Fort Cumberland, or some other convenient Place; and to make all the necessary Advances that the Season, and other Conveniences will admit, You are hereby Ordered to take such Steps to do it as Your own Prudence or my further Orders shall direct.
As an Aid de Camp, and Secretary are necessary to ease the Duty of Your Command; I do hereby invest You with full Power and Authority to appoint and Commission such Person and Persons as You shall think most advisable—And as Mr Dick has declared his Intentions of declining any further Services as Commissary, I also empower You to appoint a Commissary in his room, together with an Adjutant, Quarter Master, and such other inferior Officers as You shall find absolutely necessary to carry on the Service with Spirit and Vigour.
And as the Conduct and Success of the whole must entirely Depend upon the good Regulation and Discipline of the Forces which cannot be attained but by a due and proper Exertion of the Military Law.
You are therefore in every Respect, to conform Your self to the Rules and Articles of War herewith given You, for which I will see You justified in the just and due Conformance thereto.
I sincerely desire that You will inculcate Morality and Virtue among Your Men, to punish Drunkenness and Swearing—Wishing You Health & recommending You to the Protection of God, I am Sir Your Friend and humble Servant.

Robt Dinwiddie

